Citation Nr: 1544110	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  09-23 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In March 2014, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by a Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's VA claims file.  The VLJ who conducted the March 2014 hearing is no longer employed by the Board.  In August 2015, the Veteran and his representative were informed that the Veteran was entitled to another hearing before a different VLJ.  The Veteran has not requested an additional hearing.

In a June 2014 Board decision, the claim was remanded for further evidentiary development.  The Agency of Original Jurisdiction (AOJ) continued the previous denial in an October 2014 supplemental statement of the case (SSOC). The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDING OF FACT

Hearing loss of the left ear did not have its clinical onset in service and is not otherwise related to active duty; a sensorineural hearing loss was not exhibited within the first post service year.






CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014).  To implement the provisions of the law, VA promulgated a regulation codified at 38 C.F.R. § 3.159 (2014).  The VCAA and its implementing regulation include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (April 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

With respect to the left ear hearing loss claim, a pre-decisional notice letter in July 2008 complied with VA's duty to notify the Veteran.  In particular, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist as to the claim on appeal, the RO obtained the Veteran's service treatment records (STRs), service personnel records, as well as, VA and private treatment records in furtherance of his claim.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claim on appeal that needs to be obtained.  Thus, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.

There is no indication that any additional action is needed to comply with the duty to assist.  Pursuant to the June 2014 remand, the Veteran was afforded a VA medical opinion in September 2014.  The medical opinion provided reflects that the VA examiner thoroughly reviewed the Veteran's past medical history, documented his condition, reviewed the pertinent periodicals identified by the Veteran, and rendered an opinion that is consistent with the remainder of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the September 2014 VA examination report is sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, given the standard of the regulation, the Board finds that VA does not have a duty to assist that was unmet.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).
To establish entitlement to service connection on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain enumerated diseases will be service connected on a presumptive basis if they manifested to a compensable degree within one year after active duty service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  A nexus between the current disability and service may be established by evidence of continuity of symptomatology since service for a listed chronic disability.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  VA deems sensorineural hearing loss to be an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309(a).  See Veterans Benefits Administration (VBA) Fast Letter 10-02 (Mar. 18, 2010); Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.  Although the Walker case did not expressly address this issue, the Board will deem sensorineural hearing loss as a "chronic" disease for purposes of this decision.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection will be granted for a hearing loss disability where the evidence establishes a nexus between the current hearing loss and a disease or injury suffered while in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, 5 Vet. App. at 159.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of observable symptoms that are in his or her personal knowledge.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Id.; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In this matter, the Veteran contends that his left ear hearing loss began during his active military service.  He asserts that his service as an aviation mortarsmith aboard an aircraft carrier caused him to develop hearing loss, which has continued to this day.  See, e.g., the Veteran's notice of disagreement (NOD) dated December 2008.  For the reasons set forth below, the Board concludes that service connection is not warranted.

In this case, it is undisputed that the Veteran has been found to have current left ear hearing impairment for VA compensation purposes.  See the VA examination report dated May 2009.

As noted above, the Veteran served on active duty from August 1968 to December 1992.  His service personnel records indicate that he served as an aviation mortarsmith and was stationed aboard an aircraft carrier.  Therefore, the Board does not dispute the Veteran's contentions of routine exposure to flight line noise.  Thus, the question in this matter is whether such noise exposure resulted in hearing loss.

Moreover, as noted in the June 2014 Board Remand, the Veteran's STRs document some threshold shifts in his left hearing acuity during his military service, although his hearing loss in-service was not significant enough to be compensable for VA purposes.  See, e.g., the audiograms dated August 1972, September 1974, June 1976, October 1977, January 1981, October 1985, September 1986, July 1987, and October 1992.

The Veteran applied for service connection for hearing loss in October 2007.  As such, it appears that he observed hearing difficulties at that time.  However, there is no medical evidence regarding left ear hearing loss, until years after service.  Thus, there is no competent medical evidence that bilateral sensorineural hearing loss manifested to a compensable degree within one year of the Veteran's discharge from active service.  38 C.F.R. § 3.307, 3.309.

The Veteran was afforded a VA audiological evaluation in May 2009.  With respect to the question of nexus, the examiner determined that the Veteran's left ear hearing loss is not caused by his military service.  The examiner explained, "normal hearing in 1992; noise does not cause delayed onset hearing loss."

Critically, in rendering his opinion, the May 2009 VA examiner failed to address whether the threshold shifts in the Veteran's left ear hearing acuity during service were clinically significant.

Therefore, pursuant to the June 2014 Board Remand, the Veteran was afforded a VA audiological opinion in September 2014 in order to address the question of medical nexus.  Following a review of the claims file, the examiner determined that the diagnosed left ear hearing loss was not caused by the Veteran's military service.  The examiner explained that the Veteran had normal hearing in his left ear at separation "with no significant [differences] between separation and induction audiograms.  There is no evidence in the literature that noise exposures causes delayed onset hearing loss."

The September 2014 VA examiner's opinion was based upon a review of the record and analysis of the Veteran's entire history, including his in-service experience as recounted by the Veteran himself.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").
In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  However, as noted by the VA examiner, there is no clinical evidence of hearing loss for many years after the Veteran's December 1992 active duty discharge.

With regard to the Veteran's contentions that his left ear hearing loss was incurred during his military service, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the medical evidence does not demonstrate that the Veteran had hearing loss during his active military service.  Notably, he was not diagnosed with hearing loss until 2009, many years after his active duty discharge.  Continuity of symptoms since service is not established.

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that acoustic trauma may lead to hearing loss is commonly known and, therefore, the Veteran's testimony that his current hearing loss is related to his in-service noise exposure has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the September 2014 VA examiner's opinion, which was based in part on the Veteran's history, more persuasive as to whether disability is attributable to military service than the Veteran's account of its etiology.

The Board is charged with weighing the positive and negative evidence, resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  Considering the overall evidence, including the post-service medical evidence, the September 2014 VA medical opinion, and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater probative value.
In conclusion, the preponderance of the evidence is against the claim that current left ear hearing loss is related to active military service.  Thus, the benefit-of-the-doubt rule is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for left ear hearing loss is denied.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


